                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 Joseph McLean, Paul Dunn, Phillip                  Case No. 18-cv-3175 (DWF/HB)
 DiWilliams, Darin Buckman, Mark
 Pinkosh, and Troy Franks

                     Plaintiffs,

 v.                                                             ORDER

 United States Conference of Catholic
 Bishops,

                     Defendant.


HILDY BOWBEER, United States Magistrate Judge

      This matter is before the Court on Plaintiffs Joseph McLean, Paul Dunn, Phillip

DiWilliams, Darin Buckman, Mark Pinkosh, and Troy Franks’ Motion for Jurisdictional

Discovery [Doc. No. 26]. Plaintiffs seek leave to conduct jurisdictional discovery of

Defendant United States Conference of Catholic Bishops’ (“USCCB”) contacts in

Minnesota. For the reasons set forth herein, the Court denies the motion.

I.    Background

      A.     Allegations in the Complaint

      Plaintiffs are six individuals who have accused ordained Catholic priests of

engaging in unpermitted sexual contact with or sexually abusing them. (See Compl.

¶¶ 11–47 [Doc. No. 1].) Of the six Plaintiffs, only Joseph McLean resides in Minnesota.

(See Compl. ¶¶ 1–7.) Defendant USCCB is an organization comprised of Catholic
bishops from each diocese in the United States. (Compl. ¶ 8.) The USCCB’s principal

place of business is located in Washington D.C., but Plaintiffs allege the USCCB

transacts business in every state, including Minnesota. (Compl. ¶¶ 7, 9.) Federal subject

matter jurisdiction is based on diversity of citizenship under 28 U.S.C. § 1332. (Compl.

¶ 10.)

         Plaintiffs bring two claims against the USCCB: (1) public nuisance under the

common law and Minn. Stat. § 609.74, and (2) nuisance under Minn. Stat. § 561.01.

(Compl. ¶¶ 96–111.) Plaintiffs contend the USCCB failed to uphold a pledge to protect

children and young adults from sexual abuse by clergy and broke its promises to address

past instances of child sexual assault. (Compl. ¶¶ 63–65.) Plaintiffs further assert the

USCCB concealed criminal activity, failed to report allegations of sexual abuse, and

otherwise endangered children by its actions or omissions. (Compl. ¶¶ 73, 85, 91–93.)

         B.    The USCCB’s Motion to Dismiss

         On January 24, 2019, the USCCB filed a motion to dismiss for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2), arguing that it lacks

sufficient minimum contacts with Minnesota. (Def.’s Mot. Dismiss at 1 [Doc. No. 9].)

Plaintiffs wrote a letter to the Honorable Donovan W. Frank, United States District

Judge, seeking leave to conduct limited jurisdictional discovery before responding to the

motion to dismiss. (Goffe Letter at 1, Feb. 1, 2019 [Doc. No. 19].) The USCCB filed a

letter opposing the request. (Wieser Letter, Feb. 7, 2019 [Doc. No. 20].) The District

Court instructed Plaintiffs to file a motion before the undersigned for leave to take

jurisdictional discovery. (Text Order, Feb. 14, 2019 [Doc. No. 21].)

                                             2
       Plaintiffs filed their opposition to the motion to dismiss on February 14, 2019.

They argued that general jurisdiction existed because the USCCB’s contacts with

Minnesota were continuous and systemic, and that specific jurisdiction existed because

the USCCB purposely directed its activities at Minnesota residents and the injuries

alleged in this case resulted in part from those activities. (Pls.’ Mem. Opp’n Mot.

Dismiss at 1 [Doc. No. 22].) Plaintiffs also repeated their request for leave to take

jurisdictional discovery to support their positions. (Id.)

       C.     Plaintiffs’ Motion for Leave to Take Jurisdictional Discovery

       On February 15, 2019, Plaintiffs filed a motion for leave to take jurisdictional

discovery [Doc. No. 26], and filed their supporting memorandum on March 6, 2019 [Doc.

No. 31]. Plaintiffs proposed 24 interrogatories and 20 document requests. (See First

Goffe Aff. Exs. 11, 12 [Doc. Nos. 24-11, 24-12].) The proposed discovery requests were

extremely broad. For example, Interrogatory No. 9 asked the USCCB to describe “all

verbal, written or electronic communications between the USCCB and any officer,

director, or managing agent of the Archdiocese of Saint Paul and Minneapolis from 1950

to present.” (First Goffe Aff. Ex. 11 at 6.) Document Request No. 8 asked for “[a]ll

documents that relate to the presence within or activities within the State of Minnesota by

the USCCB and its agents or representatives from 1950 to the present.” (First Goffe Aff.

Ex. 12 at 7.) Plaintiffs also asked for leave to depose Cardinal Daniel DiNardo, the

current president of USCCB; and Theresa Ridderhoff, the Associate General Secretary of

the USCCB. (Pls.’ Mem. Supp. Mot. Jurisdictional Discovery at 7 [Doc. No. 31].) The

USCCB filed its memorandum in opposition to the motion on March 13, 2019, and this

                                              3
Court heard oral argument on the motion on March 20, 2019.

       As reflected in the minutes of the motion hearing, the Court was not persuaded at

that time that some jurisdictional discovery would not be appropriate, but found that

Plaintiffs’ proposed discovery requests were exceptionally broad and not adequately tied

to the specific assertions made in their opposition to Defendants’ motion to dismiss. (Ct.

Mins. at 1 [Doc. No. 42].) Accordingly, the Court held the motion in abeyance and

instructed Plaintiffs’ counsel to “craft and provide to Defendant’s counsel no more than

ten interrogatories and no more than five document requests that are specific, focused,

and tailored to Plaintiff’s specific assertions concerning personal jurisdiction.” (Id.)

(emphasis added). The Court further instructed the parties to meet and confer on the new

discovery requests and advise the Court in writing about their progress. (Id. at 1–2.)

Despite the Court’s guidance, the parties remain at total impasse. (See Pls.’ Suppl. Mem.

[Doc. No. 52]; Def.’s Suppl. Mem. [Doc. No. 54].)

II.    Discussion

       A.     General and Specific Jurisdiction

       A court may exercise personal jurisdiction over a defendant who has “certain

minimum contacts with [the forum] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington,

326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1949)). The

defendant’s contacts with the forum must be sufficient to establish that the defendant

“should reasonably anticipate being haled into court there,” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980), and must arise from the defendants’

                                              4
purposeful availment “of the privilege of conducting activities within the forum State,

thus invoking the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235,

253 (1958). “Minimum contacts must exist either at time the cause of action arose, the

time the suit is filed, or within a reasonable period of time immediately prior to the filing

of the lawsuit.” Pecoraro v. Sky Ranch for Boys, Inc., 340 F.3d 558, 562 (8th Cir. 2003).

       The Eighth Circuit has identified five factors to measure a defendant’s minimum

contacts: “(1) the nature and quality of the contacts with the forum state; (2) the quantity

of those contacts; (3) the relation of the cause of action to the contacts; (4) the interest of

the forum state in providing a forum for its residents; and (5) the convenience of the

parties.” Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 819 (8th Cir. 1994) (citing

Land-O-Nod Co. v. Bassett Furniture Indus., Inc., 708 F.2d 1338, 1340 (8th Cir. 1983)).

The third factor distinguishes between general and specific jurisdiction. Wells Dairy, Inc.

v. Food Movers Int’l, Inc., 607 F.3d 515, 518 (8th Cir. 2010). The last two factors are “of

secondary importance and not determinative.” Land-O-Nod, 708 F.2d at 1340.

       B.     Jurisdictional Discovery

       Jurisdictional discovery may be appropriate once the moving party offers

“documentary evidence, and not merely speculations or conclusory allegations” relating

to the opposing party’s contacts with the forum state. Steinbuch v. Cutler, 518 F.3d 580,

589 (8th Cir. 2008). The documentary evidence submitted in Steinbuch consisted of

(1) monthly reports of book sales in the State of Arkansas that were provided by a

distributor to the defendant-publisher and the (2) defendant-publisher’s active

involvement in the marketing and promotion of books placed in stores. Id. at 588. The

                                               5
Eighth Circuit determined that jurisdictional discovery was warranted by this evidence

and remanded the matter “for an opportunity for tailored discovery to elicit whether” the

defendant-publisher’s contacts with Arkansas established general personal jurisdiction.

Id. at 589 (emphasis added).

       Similarly, in Lakin v. Prudential Securities, Inc., 348 F.3d 704 (8th Cir. 2003), the

Eighth Circuit determined that the plaintiffs should be allowed to take jurisdictional

discovery on remand, because the plaintiffs had produced documentary evidence of the

defendant’s business contacts (specifically, home-equity loans and lines of credit to

Missouri residents) and internet contacts (through its website) in support of their

argument that the defendant was subject to general personal jurisdiction in Missouri. Id.

at 708–13. The court held that jurisdictional discovery was warranted on very specific

and narrow issues: to determine the number of liens the defendant had on property

located in Missouri and

       the number of times that Missouri consumers have accessed the Web site;
       the number of Missouri consumers that have requested further information
       about Prudential Savings’ services; the number of Missouri consumers that
       have utilized the online loan-application services; the number of times that
       a Prudential Savings representative has responded to Missouri residents
       after they have applied for a loan; the number and amounts of home-equity
       or other loans that resulted from online-application submission by Missouri
       consumers, or which are secured by Missouri property.

Id. at 710, 712–13.

       The Eighth Circuit concluded that jurisdictional discovery was not warranted,

however, in Dever v. Hentzen Coatings, Inc., 380 F.3d 1070 (8th Cir. 2004). There, the

plaintiff did not rebut the defendants’ jurisdictional challenge with testimony, affidavits,


                                              6
or other evidence, but simply rested on the allegations in his complaint to establish

minimum contacts. Id. at 1074. “When a plaintiff offers only speculation or conclusory

assertions about contacts with a forum state, a court is within its discretion in denying

jurisdictional discovery.” Id. at 1074 n.1 (quoting Carefirst of Md., Inc. v. Carefirst

Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003)).

       In Greenbelt Resources Corp. v. Redwood Consultants, LLC, 627 F. Supp. 2d

1018 (D. Minn. 2008), Judge Frank considered Steinbuch, Lakin, and Dever before

ultimately denying a request for leave to take jurisdictional discovery. Judge Frank noted

that the Greenbelt plaintiff had, “for the most part, offered only conclusory allegations

that Defendants conduct business in Minnesota.” See Greenbelt, 627 F. Supp. 2d at

1028. Unlike Lakin, the “request for jurisdictional discovery [was] not specifically

targeted to flesh out connections already shown to exist, but instead [was] more akin to a

fishing expedition in which a plaintiff intends to cast a wide net for potential contacts

with a forum state.” Id.

       In the matter at hand, Plaintiffs have described the following contacts with

Minnesota: a policy directive and canon laws that must be observed in all dioceses in the

United States, including those in Minnesota; the existence of bishops in Minnesota who

are, or were, members and leaders of the USCCB; the collection of donations and other

revenue from the Minnesota dioceses; and federal tax-exempt status conferred to dioceses

in Minnesota via an IRS group exemption. (Pls.’ Mem. Supp. Mot. Jurisdictional

Discovery at 2–3, 5–6; Haselberger Aff. ¶¶ 9–12 [Doc. No. 23].) Significantly, these

contacts exist with every State; they are not specific to Minnesota.

                                              7
       As indicated at the motion hearing, the Court was willing to entertain the

possibility that some jurisdictional discovery was warranted, but given the breadth of the

original discovery requests and the lack of correlation to the asserted bases for

jurisdiction, the Court was not in a position to frame the parameters of possible

discovery. The Court therefore granted Plaintiffs an opportunity to prepare new tailored

and focused discovery requests that pertain specifically to their assertions of jurisdiction.

(Mot. Hr’g Tr. at 31 [Doc. No. 49].) Plaintiffs squandered that opportunity. They merely

altered the timeframe from 1950 to present to 2000 to present (still a nineteen-year

timeframe), and replaced some of their existing discovery requests with equally broad

requests.

       For example, new Document Request No. 2 requests “[a]ll correspondence to,

from or between members of Defendant and persons in Minnesota pertaining to the

USCCB’s policies regarding sexual misconduct, including the Charter for Protection of

Children and Young People.” (Second Goffe Aff. Ex. 1 [Doc. No. 53-1].) New

Document Request No. 3 asks for “[a]ll correspondence regarding sexual misconduct by

clergy to, from or between the USCCB and persons in Minnesota, including the

Minnesota Dioceses.” (Id.) New Document Request No. 4 asks for “[a]ll documents

regarding the system used to communicate with the Minnesota Dioceses and Minnesota

Catholic officials, including but not limited to any electronic messaging system.” (Id.)

New Document Request No. 5 seeks “[a]ll documents that relate to Defendant’s

transactions in Minnesota, including money transfers to or from persons in Minnesota.”

(Id.) The new interrogatories are just as broad, requesting, for example, a description of

                                              8
“all methods by which the USCCB implements and supervises compliance with its

normal and regulations in Minnesota”; a description of “all financial transactions between

the USCCB and Catholic entities in Minnesota, including but not limited to, the national

collection, donations and taxes”; and a description of “all communications by, between

and among members of the USCCB and individuals in Minnesota regarding sexual

misconduct.” (Second Goffe Aff. Ex. 2 [Doc. No. 53-2].)

       Thus, despite the Court’s instructions, Plaintiffs were unable to craft discovery

requests that are specific, focused, and tailored to their assertions concerning general and

specific personal jurisdiction. Instead, the breadth of these new discovery requests

demonstrates that Plaintiffs are simply casting about for contacts with Minnesota.

       There is one more aspect to the Court’s consideration of whether to permit

jurisdictional discovery: proportionality. The principle that a court must carefully

circumscribe the scope of jurisdictional discovery is “all the more true after the 2015

amendments to the Federal Rules of Civil Procedure, which added a discussion of

proportionality to Rule 26(b)(1).” Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 782

n.20 (3d Cir. 2018). In determining whether discovery is proportional to the needs of a

case, the Court considers “the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

       On balance, the Court finds the jurisdictional discovery requested by Plaintiffs

disproportional to the needs of the case. First, though the existence of personal

                                              9
jurisdiction is essential in any case, it is not essential that the USCCB be subject to

personal jurisdiction in Minnesota. The parties agree that the USCCB may be sued in the

District of Columbia. Second, the USCCB has demonstrated that it does not have access

to certain information requested by Plaintiffs, such as communications directly between

bishops, and Plaintiffs have not shown otherwise. Third, given the breadth of the new

discovery requests, the Court believes that the burden and expense of locating and

producing the requested information would be substantial. Even though the USCCB did

not substantiate its burdensomeness argument with an affidavit estimating the number of

attorney hours, pages, or dollars, the Court has no trouble concluding that the amount of

work that would have to be done simply to determine whether the USCCB can be sued in

Minnesota outweighs the likely benefit of the discovery. Fourth, it makes little sense for

the parties to expend resources litigating jurisdiction instead of the merits when the

USCCB is subject to personal jurisdiction elsewhere.

         The sole factor weighing in favor of Plaintiffs in the proportionality calculus is the

importance of the discovery in resolving the jurisdictional issue. 1 It is possible that if

Plaintiffs receive the entire universe of information and documents they have requested,

the nature and extent of the USCCB’s contacts with Minnesota would be revealed. But it

is as likely as not that the discovery will not yield sufficient minimum contacts to

establish personal jurisdiction here, and nothing about the discovery proposed or

Plaintiffs’ explanation of it persuades the Court that the light is reasonably likely to be



1
    The amount-in-controversy factor is neutral.
                                               10
worth the candle. Consequently, in light of the scope of the requests, the burden and

expense in responding, the lack of access by Defendant to some of the information

requested by Plaintiffs, and the existence of personal jurisdiction elsewhere, the Court

concludes that the discovery requested by Plaintiffs is not proportional to the needs of the

case and the issues before the Court.



       Accordingly, based on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs Joseph McLean, Paul Dunn, Phillip DiWilliams,

Darin Buckman, Mark Pinkosh, and Troy Franks’ Motion for Jurisdictional Discovery

[Doc. No. 26] is DENIED.




Dated: May 7, 2019                         s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                            11
